ORDER

PER CURIAM.
Appellant, Bruce Stover, was appointed as the guardian and conservator of his brother Vernie, after Vernie was found to be incapacitated and disabled. The public administrator filed a petition for discovery of assets and for the permanent removal of Appellant as Vernie’s guardian and conservator, alleging that Appellant had, among other things, acted improperly by: 1) dissipating and disposing of assets; 2) failing to account for assets; and 3) failing to pay debts. Appellant appealed from the trial court’s judgment finding that he did not gain any ownership interest in a bank account or car that Vernie signed over to him, and granting the public administrator a $169,292.44 judgment against him. Affirmed. Rule 84.16(b)